UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES EDWARD COFFEY, a/k/a Squeak,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-98-192)


Submitted:   March 31, 2000                 Decided:   April 25, 2000


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North Caro-
lina, for Appellant. Mark T. Calloway, United States Attorney,
Gretchen C.F. Shappert, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Edward Coffey pled guilty to conspiracy to possess

with intent to distribute cocaine and cocaine base.   On appeal, he

alleges that the district court erred by failing to inquire into

the Government’s reasons for declining to file a motion under the

U.S. Sentencing Guidelines Manual § 5K1.1 (1998).     On the record

before this court, we find no promise by the Government to make a

§ 5K1.1 motion or that the Government declined to do so for an

unconstitutional motive.   See Wade v. United States, 504 U.S. 181,

185-86 (1992).   Accordingly, we affirm Coffey’s sentence.       We

dispense with oral argument because the facts and legal contentions

are adequately addressed in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2